588 F.2d 567
100 L.R.R.M. (BNA) 3004, 85 Lab.Cas.  P 11,135
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.STERLING-SALEM CORPORATION, a subsidiary of Katy Industries,Respondent.
No. 77-1646.
United States Court of Appeals,Sixth Circuit.
Dec. 12, 1978.

Elliott Moore, Deputy Associate Gen. Counsel, John Elligers, Peter Winkler, Bernard Levin, Director Region 8, N.L.R.B., William Bernstein, N.L.R.B., Washington, D. C., for petitioner.
Ray T. Blankenship, Blankenship & Williams, Indianapolis, Ind., Robert F. Craven, Indianapolis, Ind., for respondent.
Before PHILLIPS, Chief Judge, and EDWARDS and ENGEL, Circuit Judges.

ORDER

1
This case is before the court on the application of the National Labor Relations Board for enforcement of its order reported at 231 N.L.R.B. No. 59.  Reference is made to the reported decision of the Board for a recitation of pertinent facts.


2
The Board found that the Company violated § 8(a)(5) and (1) of the Act by its refusal to recognize and bargain with the Union, the United Steelworkers of America, AFL-CIO.  Following a Board election, the Union was certified as the exclusive bargaining representative of production and maintenance employees of the Company.  By its refusal to bargain, the Company sought to challenge the validity of the Board's certification.


3
The Company contends that an unsigned contract between the Company and a Shop Committee, which represented its employees, precluded the holding of an election.  In the alternative, the Company asserts that its draftsmen should have been included in the bargaining unit.


4
Upon consideration of the briefs and oral arguments of counsel, the court concludes that the record supports the finding of the Board that the Company violated § 8(a)(5) and (1) of the Act by its refusal to recognize and bargain with the certified representative of its employees in an appropriate unit.


5
Accordingly, it is ORDERED that the order of the Board be and hereby is enforced.